                           UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OHIO
                                 EASTERN DIVISION

JAMES ROBINSON,
                                    Case No. 2:19-cv-2636
         Petitioner,                Judge Michael H. Watson
                                    Chief Magistrate Judge Elizabeth P. Deavers
         V.



WARDEN, PiCKAWAY
CORRECTIONAL INSTITUTION,

         Respondent.

                                          ORDER

         On August 13, 2019, the Magistrate Judge Issued a Report and

Recommendation pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the

United States District Courts recommending that the petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254 be dismissed. ECF No. 5. Although the parties were

advised of the right to file objections to the Magistrate Judge's Report and

Recommendation, and of the consequences of failing to do so, no objections have been

filed.

         The Report and Recommendation, ECF No. 5, is ADOPTED and AFFIRMED.

This action is hereby DISMISSED.

         Petitioner has waived his right to appeal by failing to file objections. See Thomas

V. Am, 474 U.S. 140 (1985); United States v. Walters. 638 F.2d 947 (6th Cir. 1981).

The Court therefore DECLINES to issue a certificate of appealability.

         IT IS SO ORDERED.



                                           MIOHAEL H. WATSON, JUDGE
                                           UNITED STATES DISTRICT COURT
